Exhibit 10.5

 

AMENDMENT NO. 2 TO
ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of
October 16, 2003, is made and entered into by and between INTERNATIONAL
INTEGRATED INCORPORATED, a British Virgin Islands company (“Purchaser”), * * *
(“Seller”) and INTERNATIONAL INTEGRATED DEVELOPMENT COMPANY, a Delaware
corporation (“Servicer”).

 

RECITALS

 

WHEREAS Purchaser and Seller are parties to that certain Asset Purchase
Agreement, dated April 19, 2002 (as amended pursuant to Amendment No. 1 to Asset
Purchase Agreement dated as of November 20, 2002, the “Agreement”), pursuant to
which, Purchaser agreed to purchase certain assets and assume certain
liabilities of Seller.  Capitalized terms used in this Amendment but not defined
herein shall have the same meanings given to such terms in the Agreement.

 

WHEREAS pursuant to the Agreement, Purchaser agreed to make certain payments to
be applied to the Purchase Price, including Weekly Payments in the amount of * *
* beginning on Thursday April 25, 2002 and on each Thursday thereafter until the
first to occur of the Closing, termination of the Agreement, or January 1, 2004.

 

WHEREAS Seller and Purchaser have agreed to amend the Purchase Price to provide
for a single additional lump sum cash payment and a stock payment, each to be
paid in accordance with this Agreement.

 

* * *

 

WHEREAS Seller and Purchaser have agreed that Seller will engage Servicer to
assist Seller in * * * in accordance with the terms of this Amendment.

 

WHEREAS Seller and Purchaser have agreed to terminate all Weekly Payments and
have agreed that Purchaser shall be responsible for funding and paying any
related costs associated with * * *, which have been previously the Seller’s
responsibility.

 

WHEREAS Purchaser and Seller desire to amend the Agreement as hereinafter
provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree hereby as follows:

 

1.     Deposits.  Seller acknowledges and agrees that, as of October 16, 2003,
the sum total of the Initial Deposit, the Execution Deposit and all Weekly
Deposits equals * * * (the sum of all such payments are referred to herein as
the “Payments to Date”).

 

--------------------------------------------------------------------------------

* * * = Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

2.     Amendment to the Purchase Price; Closing Date; Payment.

 

2.1           The Purchase Price is hereby amended to equal the sum of (a) the
Payments to Date, (b) * * * in cash (the “Cash Payment”), and (c) the Equity
Shares (as defined in Section 2.3 below).  Payment of the Purchase Price, as
amended hereby shall be, full and timely performance of Purchaser’s obligations
under the Agreement.

 

2.2           The Closing Date shall be a date not later than 30 calendar days
following the date on which both of the following events shall have occurred: 
(a) * * *.

 

2.3           At the Closing Purchaser shall (a) pay to Seller the Cash Payment
and (b) deliver to Seller certificates representing the Equity Shares, duly
issued in Seller’s name or in the name of Seller’s nominee, with such legends
thereon as shall be appropriate under applicable securities law. * * *.

 

3.     Transition Services.

 

3.1           Seller hereby retains Servicer as its sole and exclusive supplier
of management services for the purpose of conducting all operations and managing
all assets of Seller other than the Principal Obligations (collectively, the
“Operations”) until the Closing.  The Operations shall specifically include all
operations, asset administration, expenditures, and other actions in connection
with * * *.

 

3.2           Servicer agrees to provide such personnel that, in addition to
Seller’s personnel, are in Servicer’s judgment reasonably necessary or
appropriate to manage the Operations until the Closing.  Servicer shall
otherwise be entitled to exercise its reasonable business judgment in managing
the Operations and shall be under no other obligation to Seller or its officers,
directors or shareholders.

 

3.3           Seller agrees to cooperate, and shall use its best efforts to
cause all of its employees, consultants and other agents and representatives to
cooperate, with Servicer in conducting the Operations.  In addition, Seller
shall remain responsible, in cooperation with Servicer, for the timely and
efficient conduct of the Principal Obligations and agrees to use its reasonable
best efforts to keep available the services of its current officers, key
employees and consultants and to preserve the current relationships of Seller
with such of the customers, suppliers, regulators and other persons and entities
with which Seller has significant business relations as is reasonably necessary
to preserve substantially intact its business organization.  As used herein, the
“Principal Obligations” shall be the obligations of Seller under the Agreement,
as amended by this Amendment, and all actions deemed necessary or appropriate by
Servicer to be taken by Seller in * * *.  Except for any conduct necessary to
discharge the Principal Obligations and which are approved by Servicer and
liabilities incurred or obligations created by Servicer on Seller’s behalf after
the date hereof and which will be funded by Purchaser, Seller shall not incur
any liability or create any obligation from or after the date hereof until after
the Closing.

 

3.4           Purchaser, at no risk, cost or liability to Seller, agrees to
provide such funding to Seller as Servicer shall reasonably require to manage
the Operations, including the payment of amounts due to Seller’s employees,
including taxes and related benefits, and consultants from and after the date
hereof, other than sums due to any employee or consultant of

 

--------------------------------------------------------------------------------

* * * = Confidential Treatment Requested

2

--------------------------------------------------------------------------------


 

Seller pursuant to an agreement who have provided services to Seller prior to
the date hereof and payable in connection with or related to the * * * (the
“Success Fees”).  To accommodate the funding required hereunder and Servicer’s
administration of the payment of Seller’s operating liabilities and the expenses
of the Operations, Seller shall on or before November 1, 2003 establish a
mutually acceptable operating bank account with appropriate signatories
designated by Servicer.  Seller shall maintain, without alteration, such account
until the Closing and thereafter for such time as is mutually agreed to
accommodate the transition of the business and operations of Seller to
Purchaser.

 

4.     Indemnification.  In consideration for the change in this Purchase Price
and the elimination of the obligation to make Weekly Deposits, the provisions of
Sections 1.4 and 5.6 are hereby modified and amended as follows:

 

4.1           The indemnification provided in Section 1.4 is hereby amended and
restated in its entirety to provide as follows:

 

Except with respect to the Assumed Liabilities and the liabilities disclosed to
Purchaser in Schedule 4.1 to this Amendment (collectively, the “Seller
Indemnified Liabilities”) and provided that a Closing occurs, Seller agrees to
indemnify and hold harmless Purchaser, its subsidiaries and its shareholders
from and against any loss, liability or expense arising from or related to (i)
the Assets which arise prior to the date hereof or (ii) the Success Fees.  The
foregoing indemnity shall include but not be limited to any loss, liability or
expense arising from or related to claims of creditors of Seller or any of its
subsidiaries.  The amount of any indemnification due pursuant to this Section
shall be calculated after taking into account the amount of all insurance, cash
or other direct financial benefits paid to any indemnified person (including any
such benefits paid by third parties) and after taking into account the United
States federal, state and local and foreign national, provincial and local tax
benefits or detriments to such indemnified person, calculated assuming such
indemnified person was a taxpayer subject to tax at the highest marginal rate in
effect when the payment is made, of the payments made in respect of such loss,
claim, demand, cost or expense giving rise to the indemnification and the
payments, including indemnification payments made in respect thereto.

 

4.2           Except with respect to the Seller Indemnified Liabilities and
provided that a Closing occurs, Purchaser agrees to indemnify and hold harmless
Seller, its subsidiaries and its shareholders from and against any loss,
liability or expense arising from or related to the Assets which arise prior to
or after the date hereof.  The foregoing indemnity shall include but not be
limited to any loss, liability or expense arising from or related to claims of
creditors of Seller or Purchaser or any of its subsidiaries that are not Seller
Indemnified Liabilities.  The amount of any indemnification due pursuant to this
Section shall be calculated after taking into account the amount of all
insurance, cash or other direct financial benefits paid to any indemnified
person

 

--------------------------------------------------------------------------------

* * * = Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

(including any such benefits paid by third parties) and after taking into
account the United States federal, state and local and foreign national,
provincial and local tax benefits or detriments to such indemnified person,
calculated assuming such indemnified person was a taxpayer subject to tax at the
highest marginal rate in effect when the payment is made, of the payments made
in respect of such loss, claim, demand, cost or expense giving rise to the
indemnification and the payments, including indemnification payments made in
respect thereto.

 

4.3           Section 5.6(a)(1)(C) of the Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(C)           except with respect to the Seller Indemnified Liabilities, the
business, operations or assets of Seller prior to the date of this Amendment or
the actions or omissions of Seller’s directors, officers, shareholders,
employees or agents prior to the Closing Date (other than such actions or
omissions taken at the direction of Servicer);

 

4.4           Purchaser hereby covenants and agrees to indemnify, defend,
protect and hold harmless Seller and its officers, directors, employees,
shareholders, assigns, successors and affiliates (individually, an “Indemnified
Party” and collectively, “Indemnified Parties”) from, against and in respect of:

 

(a)           all liabilities, losses, claims, damages, punitive damages, causes
of action, lawsuits, administrative proceedings (including informal
proceedings), investigations, audits, demands, assessments, adjustments,
judgments, settlement payments, deficiencies, penalties, fines, interest
(including interest from the date of such damages) and costs and expenses
(including reasonable attorneys’ fees and disbursements of every kind, nature
and description) (collectively, “Damages”) suffered, sustained, incurred or paid
by the Indemnified Parties in connection with, resulting from or arising out of,
directly or indirectly:

 

(1)           any breach of any representation or warranty of Purchaser set
forth in this Agreement (as amended) or any Schedule or certificate delivered by
or on behalf of Purchaser in connection herewith;

 

(2)           any nonfulfillment of any covenant or agreement by Purchaser under
the Agreement (as amended);

 

(3)           except as provided in Section 5.6(a)(1)(C) of the Agreement (as
amended), the Seller Indemnified Liabilities and the business, operations or
assets of Seller prior to the Closing Date or the actions or omissions of
Purchaser’s or Servicer’s directors, officers, shareholders, employees or agents
prior to or after the date hereof; and

 

(4)           any and all Damages incident to any of the foregoing or to the
enforcement of this Section 4.4.

 

4.5           Notwithstanding anything to the contrary in Section 4.4 above:

 

4

--------------------------------------------------------------------------------


 

(a)           there shall be no liability for indemnification under Section 4.4
unless and until, the aggregate amount of Damages exceeds $10,000 upon which
Purchaser shall be liable for all Damages including the $10,000 (the
“Indemnification Threshold”).

 

(b)           the indemnification obligations under Section 4.4, or under any
certificate or writing furnished in connection herewith, shall terminate at the
date that is the later of clause (1) or (2) of this Section 4.4(b):

 

(1)           the third anniversary of the Closing Date; or

 

(2)           the final resolution of Claims (as defined in Section 4.6 below)
pending as of the date described in clause (1) of this Section 4.5(b) (such
Claims referred to as “Pending Claims”).

 

4.6           All claims or demands for indemnification under Section 4.4
(“Claims”) shall be asserted and resolved as follows:

 

(a)           In the event that any Indemnified Party has a Claim against any
party obligated to provide indemnification pursuant to Section 4.4 hereof (the
“Indemnifying Party”) which does not involve a Claim being asserted against or
sought to be collected by a third party, the Indemnified Party shall with
reasonable promptness notify Purchaser of such Claim, specifying the nature of
such Claim and the amount or the estimated amount thereof to the extent then
feasible (the “Claim Notice”).  If Purchaser does not notify the Indemnified
Party within 30 days after the date of delivery of the Claim Notice that
Purchaser disputes such Claim, with a detailed statement of the basis of such
position, the amount of such Claim shall be conclusively deemed a liability of
Purchaser hereunder.  In case an objection is made in writing in accordance with
this Section 4.6(a), the Indemnified Party shall respond in a written statement
to the objection within 30 days and, for 60 days thereafter, attempt in good
faith to agree upon the rights of the respective parties with respect to each of
such Claims (and, if the parties should so agree, a memorandum setting forth
such agreement shall be prepared and signed by both parties).

 

(b)           (1) In the event that any Claim for which Purchaser would be
liable to an Indemnified Party hereunder is asserted against an Indemnified
Party by a third party (a “Third-Party Claim”), the Indemnified Party shall
deliver a Claim Notice to Purchaser.  Purchaser shall have 30 days from the date
of delivery of the Claim Notice to notify the Indemnified Party (i) whether the
Indemnifying Party disputes liability to the Indemnified Party hereunder with
respect to the Third-Party Claim, and, if so, the basis for such a dispute, and
(ii) if such party does not dispute liability, whether or not Purchaser desires,
at the sole cost and expense of Purchaser, to defend against the Third-Party
Claim, provided that the Indemnified Party is hereby authorized (but not
obligated) to file any motion, answer or other pleading and to take any other
action which the Indemnified Party shall deem necessary or appropriate to
protect the Indemnified Party’s interests.

 

5

--------------------------------------------------------------------------------


 

(c)           In the event that Purchaser timely notifies the Indemnified Party
that Purchaser, as the Indemnifying Party, does not dispute Purchaser’s
obligation to indemnify with respect to the Third-Party Claim, Purchaser shall
defend the Indemnified Party against such Third-Party Claim by appropriate
proceedings, provided that, unless the Indemnified Party otherwise agrees in
writing, Purchaser may not settle any Third-Party Claim (in whole or in part) if
such settlement does not include a complete and unconditional release of the
Indemnified Party.  Purchaser shall have the right to control all aspects of any
litigation, including, but not limited to, the final consent with respect to any
settlement discussions (in accordance with the previous sentence) as well as the
selection of counsel.  If the Indemnified Party desires to participate in, but
not control, any such defense or settlement the Indemnified Party may do so at
its sole cost and expense. If Purchaser elects not to defend the Indemnified
Party against a Third-Party Claim, whether by failure of such party to give the
Indemnified Party timely notice as provided herein or otherwise, then the
Indemnified Party, without waiving any rights against such party, may settle or
defend against such Third-Party Claim in the Indemnified Party’s sole discretion
and the Indemnified Party shall be entitled to recover from Purchaser the amount
of any settlement or judgment and, on an ongoing basis, all indemnifiable costs
and expenses of the Indemnified Party with respect thereto, including interest
from the date such costs and expenses were incurred.

 

(d)           If at any time, in the reasonable opinion of the Indemnified
Party, notice of which shall be given in writing to Purchaser, any Third-Party
Claim seeks material prospective relief which could have an adverse effect on
any Indemnified Party or Seller or any affiliate, the Indemnified Party shall
have the right but not the obligation to control or assume (as the case may be)
the defense of any such Third-Party Claim and the amount of any judgment or
settlement and the reasonable costs and expenses of defense shall be included as
part of the indemnification obligations of Purchaser hereunder. If the
Indemnified Party elects to exercise such right, Purchaser shall have the right
to participate in, but not control, the defense of such Third-Party Claim at the
sole cost and expense of Seller.

 

(e)           Nothing herein shall be deemed to prevent the Indemnified Party
from making a Claim, and an Indemnified Party may make a Claim hereunder, for
potential or contingent Damages provided the Claim Notice sets forth the
specific basis for any such potential or contingent claim or demand to the
extent then feasible and the Indemnified Party has reasonable grounds to believe
that such Claim may be made.

 

(f)            Subject to the provisions of Section 4.5, the Indemnified Party’s
failure to give reasonably prompt notice as required by this Section 4.6 of any
actual, threatened or possible claim or demand which may give rise to a right of
indemnification hereunder shall not relieve Purchaser of any liability which
Purchaser may have to the Indemnified Party unless and to the extent the failure
to give such notice prejudiced Purchaser.

 

6

--------------------------------------------------------------------------------


 

(g)           The amount of any indemnification due to an Indemnified Party
pursuant to Section 4.4 shall be calculated after taking into account the amount
of all insurance, cash or other direct financial benefits payable to such
Indemnified Party (including any such benefits payable to third parties) and
after taking into account the United States federal, state and local and foreign
national, provincial and local tax benefits or detriments to the Indemnified
Party, as the case may be, calculated assuming the Indemnified Party were a
taxpayer subject to tax at the highest marginal rate in effect when the payment
is made, of the payments made in respect of such loss, claim, demand, cost or
expense giving rise to the indemnification and the payments, including
indemnification payments made in respect thereto. Seller or its affiliates
shall, in addition to the obligations of Purchaser pursuant to Section 4.4, have
a right to set off the amount of any indemnification due to an Indemnified Party
pursuant to Section 4.4, as the case may be, against any payment to Purchaser or
its affiliates from Seller or its affiliates under the Agreement (as amended) or
otherwise, if and when such payment obligation ever comes due at any time in the
future.

 

5.     Effect.  Except as and to the extent amended by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.

 

6.     Miscellaneous.

 

6.1           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  No party hereto may assign this Amendment or any rights or obligations
hereunder without the prior written consent of the other party; provided,
however, that Purchaser and Servicer may assign their respective rights and
obligations hereunder to an affiliate without the consent of Seller.

 

6.2           Entire Agreement.  This Amendment and the Agreement, as amended,
sets forth the entire understanding of the parties hereto with respect to the
transactions contemplated hereby and thereby.

 

6.3           Amendment; Waiver.  This Amendment shall not be amended or
modified except by a written instrument duly executed by each of the parties
hereto.  Any extension or waiver by any party of any provision hereto shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

 

6.4           Counterparts.  This Amendment may be executed in any number of
counterparts and any party hereto may execute any such counterpart, including by
electronic facsimile, each of which when executed and delivered shall be deemed
to be an original, and all of which counterparts taken together shall constitute
but one and the same instrument.

 

6.5           Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be governed by and construed and interpreted in
accordance with the laws of the State of California, without regard to the
conflict of laws principles thereof.

 

6.6           Severability.  If one or more provisions of this Amendment are
held to be unenforceable under applicable law, such provision shall be excluded
from this Amendment and

 

7

--------------------------------------------------------------------------------


 

the balance of the Amendment shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

In WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Asset Purchase Agreement as of the date first above written.

 

 

INTERNATIONAL INTEGRATED

 

INCORPORATED, a British Virgin
Islands company

 

 

 

By:

 

 

 

Name:  Donald K. McGhan

 

Title:  Chairman

 

 

 

INTERNATIONAL INTEGRATED
DEVELOPMENT COMPANY, a
Delaware corporation

 

 

 

By:

 

 

 

Name:  Donald K. McGhan

 

Title:  Chairman

 

 

 

* * *

 

 

 

By:

 

 

 

Name:  * * *

 

Title:  President

 

--------------------------------------------------------------------------------

* * * = Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------